[Cite as Watkins v. Good Samaritan Hosp. of Cincinnati, 2016-Ohio-7458.]
                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO


LAGENIA WATKINS, Individually and :                         APPEAL NO. C-160194
as parent and natural guardian of                           TRIAL NO. A-1500979
LORENZO MIKELL HAMPTON, a :
minor,
                                      :                          O P I N I O N.
  and
                                      :
LORENZO HAMPTON, Individually
and as parent and natural guardian of :
LORENZO MIKELL HAMPTON, a
minor,                                :

                                                 :
   Plaintiffs-Appellees,
                                                 :
   vs.
                            :
THE GOOD SAMARITAN HOSPITAL
OF CINCINNATI OHIO,         :

DAVID DHANRAJ, M.D.,                             :

    and                                          :

KIMBERLY L. EVANS, M.D.,                         :

   Defendants-Appellants.                        :



Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: October 26, 2016

The Lawrence Firm, PSC, Richard D. Lawrence, Robert D. Lewis and Jennifer L.
Lawrence, and Miller Weisbrod, LP, and Lawrence R. Lassiter for Plaintiffs-
Appellees,

Rendigs, Fry, Kiely & Dennis, LLP, Thomas M. Evans, Felix J. Gora and Arthur E.
Phelps, Jr., for Defendants-Appellants.
                      OHIO FIRST DISTRICT COURT OF APPEALS


STAUTBERG, Judge.

       {¶1}   Defendants-appellants The Good Samaritan Hospital of Cincinnati

Ohio (“GSH”), Dr. David Dhanraj, and Dr. Kimberly Evans claim that the trial court

erred when it ordered GSH to produce certain documents during discovery because

the documents were privileged peer review materials under R.C. 2305.252. GSH, Dr.

Dhanraj, and Dr. Evans seek review of two orders issued by the trial court—a

December 14, 2015 order and a January 11, 2016 order. We reverse the trial court’s

December 14, 2015 judgment and remand this cause for further proceedings. We

lack jurisdiction to consider the January 11, 2016 order.

                                        Facts

       {¶2}   Plaintiffs-appellees LaGenia Watkins and Lorenzo Hampton on behalf

of themselves and their minor son, Lorenzo Mikell Hampton, (“plaintiffs”) sued

GSH, Dr. Dhanraj, and Dr. Evans in connection with Lorenzo Mikell Hampton’s

delivery. The plaintiffs claimed medical negligence on the part of Dr. Dhanraj and

Dr. Evans, and sought to hold GSH liable under the doctrine of respondeat superior.

The plaintiffs further claimed gross negligence on the part of all the defendants, and

Watkins and Hampton sued for loss of filial consortium.

       {¶3}    During discovery, in their request for production of documents

numbered 24 (“RFP 24”), plaintiffs sought from GSH:

       Personnel records: The following personnel or employment records of

       your employees, agents, or servants (this includes doctors, residents,

       nurses and other medical personnel) involved in the care and

       treatment of LaGenia Watkins and/or Lorenzo Mikell Hampton at any

       time during the treatment in question (this request includes but is not

       limited to: David Dhanraj, M.D., Kimberly L. Evans, M.D., B.



                                           2
                      OHIO FIRST DISTRICT COURT OF APPEALS

       Rufenberger, RN, Anne Mason RN, CNP, C. Smith RN, K. Casson RN,

       and T. Jones RN):

       (a)     Application for employment;

       (b)     Evaluations;

       (c)     Payroll records and salary history;

       (d)     Continuing education, testing and training information;

       (e)     Documents concerning reprimands, criticisms, or evaluations.

       {¶4}    GSH objected to RFP 24 on multiple grounds, including an assertion

that the documents were protected by peer review privilege. Plaintiffs subsequently

moved the trial court for an order to compel production. In its memorandum in

opposition to plaintiffs’ motion to compel, GSH stated that RFP 24 “clearly”

embraced documents “ ‘involving the competence’ as well as the ‘professional

qualifications’ of the health care providers in question.” And that “[c]ertainly, the

identified items in RFP 24 (a) through (e) * * * on their face implicate competency

and qualifications which are protected under Ohio’s peer review statute.” GSH

concluded, without much further elaboration, that it was “statutorily precluded from

producing these records as the statute strictly prohibits it.”

       {¶5}    In response, plaintiffs maintained that these documents were not

subject to the peer review privilege, and requested that the trial court conduct an in

camera review of the disputed items to discern whether the peer review privilege

applied and to what extent.

       {¶6}    The trial court conducted a hearing on plaintiffs’ motion to compel.

The plaintiffs’ motion had involved multiple discovery issues aside from RFP 24, and

at the hearing GSH did not specifically address the peer review privilege issue. On




                                            3
                      OHIO FIRST DISTRICT COURT OF APPEALS

December 14, 2015, without conducting an in camera review of the disputed

documents, the trial court ordered GSH to produce them.

       {¶7}   GSH did not produce the documents and instead moved the court to

vacate its December 14, 2015 order compelling the production of what GSH again

asserted were peer review privileged materials. GSH requested an in camera review

of the documents, and submitted to the trial court the disputed documents along

with a privilege log for the court’s review. On January 11, 2016, the trial court

overruled GSH’s motion to vacate. On January 13, 2016, GSH filed a notice of appeal

seeking to appeal both the December 14, 2015 and the January 11, 2016 orders.

       {¶8}   In a single assignment of error, GSH, Dr. Dhanraj, and Dr. Evans

contend that the trial court erred when it granted plaintiffs’ motion to compel and

when it denied GSH’s motion to vacate.

                Our Jurisdiction and the January 11 Order

       {¶9}   Our appellate jurisdiction is limited to review of trial courts’ final

orders. Ohio Constitution, Article IV, Section 3(B)(2); R.C. 2505.02. An order that

compels production of documents that are allegedly protected by the peer review

privilege is a final order under R.C. 2305.252(A). See Young v. UC Health, West

Chester Hosp., 1st Dist. Hamilton Nos. C-150562 and C-150566, 2016-Ohio-5526, ¶

13. We therefore have jurisdiction to review the trial court’s December 14, 2015 order

to the extent that it pertains to GSH’s objections to RFP 24.

       {¶10} The January 11, 2016 order, however, was not a final order. GSH’s

“motion to vacate” the trial court’s December 14, 2015 order was a legal nullity

because it sought a reconsideration of a final order. See Pitts v. Ohio Dept. of

Transp., 67 Ohio St. 2d 378, 423 N.E.2d 1105 (1981), paragraph one of the syllabus.

Consequently, the trial court’s order denying the motion to vacate was also a legal



                                           4
                          OHIO FIRST DISTRICT COURT OF APPEALS

nullity—and not a final order. We are therefore without jurisdiction to review it. See

Manley v. Heather Hill, Inc., 175 Ohio App. 3d 155, 2007-Ohio-6944, 885 N.E.2d
971, ¶ 29 (11th Dist.).

                            The December 14, 2015 Order

       {¶11} Turning to the merits of GSH, Dr. Dhanraj, and Dr. Evans’s argument

concerning the trial court’s December 14, 2015 order, we hold that the trial court

erred when it failed to conduct an in camera review of the disputed documents

before ordering GSH to produce them.

       {¶12} When a discovery order involves a claimed privilege, we review the

trial court’s order de novo. Ward v. Summa Health Sys., 128 Ohio St. 3d 212, 2010-

Ohio-6275, 943 N.E.2d 514, ¶ 13; Flynn v. Univ. Hosp., Inc. 172 Ohio App. 3d 775,

2007-Ohio-4468, 876 N.E.2d 1300, ¶ 4 (1st Dist.).

       {¶13} Plaintiffs correctly point out that GSH had the burden to demonstrate

whether the peer review privilege contained in R.C. 2305.252 applied in this case.

See Waldmann v. Waldmann, 48 Ohio St. 2d 176, 178, 358 N.E.2d 521 (1976) (the

party asserting a privilege must show that the privilege applies). In pertinent part,

R.C. 2305.252, the peer review privilege statue, provides:

       Proceedings and records within the scope of a peer review committee

       of a health care entity shall be held in confidence and shall not be

       subject to discovery or introduction in evidence in any civil action

       against a health care entity or health care provider, including both

       individuals who provide health care and entities that provide health

       care, arising out of matters that are the subject of evaluation and

       review by the peer review committee.

       {¶14} “Peer review committee” is defined in R.C. 2305.25 (E)(1) as:


                                           5
                      OHIO FIRST DISTRICT COURT OF APPEALS

       a utilization review committee, quality assessment committee

       performance improvement committee, tissue committee, credentialing

       committee, or other committee that does either of the following:

           (a) Conducts professional credentialing or quality review activities

       involving the competence of, professional conduct of, or quality of care

       provided by health care providers, including both individuals who

       provide health care and entities that provide health care;


           (b) Conducts any other attendant hearing process initiated as a

       result of a peer review committee’s recommendations or actions.

       {¶15} The peer review privilege is in derogation of the common law, and is

strictly construed against those seeking to invoke it. Smith v. Cleveland Clinic, 197
Ohio App. 3d 524, 2011-Ohio-6648, 968 N.E.2d 41, ¶ 9 (8th Dist.), citing Nilavar v.

Mercy Health Sys., 210 F.R.D. 597 (S.D.Ohio 2002). A statutory privilege may be

applied only to those circumstances set forth in the statute. Ward, 128 Ohio St. 3d
212, 2010-Ohio-6275, 943 N.E.2d 514, at ¶ 15; Weis v. Weis, 147 Ohio St. 416, 428, 72
N.E.2d 245 (1947) (a privilege in derogation of the common law “must be strictly

construed and must be held to afford protection only to those relationships

specifically named in the statute”).

       {¶16} Under R.C. 2305.252, GSH was required to show that a peer review

committee existed as defined in R.C. 2305.25(E), and that the documents sought by

plaintiffs were “records within the scope of a peer review committee.” See Bailey v.

Manor Care of Mayfield Hts., 2013-Ohio-4927, 4 N.E.3d 1071, ¶ 26-28 (8th Dist.).

Here, GSH stated in its memorandum in opposition to plaintiffs’ motion to compel

that RFP 24 embraced documents “ ‘involving the competence’ as well as the

‘professional qualifications’ of the health care providers in question.”    And that


                                          6
                       OHIO FIRST DISTRICT COURT OF APPEALS

“[c]ertainly, the identified items in RFP 24 (a) through (e) * * * on their face

implicate competency and qualifications which are protected under Ohio’s peer

review statute.”    Although GSH’s mere assertions were not sufficient to prove

entitlement to the privilege, they were sufficient to trigger an in camera review of the

documents by the trial court. “When there is a dispute about whether records are

privileged, and when a party reasonably asserts that records should remain

privileged, the trial court must conduct an in-camera inspection of the records to

determine if they are discoverable.” Cargile v. Barrow, 182 Ohio App. 3d 55, 2009-

Ohio-371, 911 N.E.2d 911, ¶ 12 (1st Dist.). The trial court erred in failing to do so.

       {¶17} We therefore reverse the trial court’s discovery order compelling

production of the documents requested in RFP 24, and remand this cause for the

trial court to conduct an in camera inspection of the disputed documents to

determine whether the peer review privilege applies. To effectuate the in camera

review, the trial court may order GSH to produce the requested documents with a

privilege log, detailing why privilege should attach to each document.

       {¶18} In sum, GSH, Dr. Dhanraj, and Dr. Evans’s sole assignment of error as

it pertains to the trial court’s December 14, 2015 order is sustained. We reverse the

trial court’s order compelling discovery of the documents requested in RFP 24, and

remand this cause for the trial court to conduct an in camera inspection of the

disputed documents to determine whether the peer review privilege applies.


                                                Judgment reversed and cause remanded.

HENDON, P.J., and MOCK, J., concur.



Please note:

       This court has recorded its own entry this date.



                                            7